AO 245D        (Rev. 12/07) Judgment in a Criminal Case for Revocations
               Sheet 1                                                                                                  United States District Court
                                                                                                                            Southern District of Texas

                                           UNITED STATES DISTRICT COURT                                                        ENTERED
                                                                                                                               April 18, 2019
                                                            Southern District of Texas
                                                                   Holding Session in Laredo                                David J. Bradley, Clerk


             UNITED STATES OF AMERICA                                          JUDGMENT IN A CRIMINAL CASE
                        V.                                                     (For Revocation of Probation or Supervised Release)
            JULIO CESAR ROMERO-TREJO                                           (For Offenses Committed On or After November 1, 1987)
                                                                                CASE NUMBER: 5:15CR01233-001
                                                                                USM NUMBER: 41007-279

 See Additional Aliases.                                                      Rolando Charles Jr., AFPD
                                                                               Defendant's Attorney
THE DEFENDANT:
 admitted guilt to violation of condition(s) 1 and 2                                                                 of the term of supervision.
 was found in violation of condition(s)                                                              after denial of guilt.

The defendant is adjudicated guilty of these violations:

Violation Number               Nature of Violation                                                             Violation Ended
1                              New Law Violation: Re-entry of a deported alien                                 05/30/2018
2                              Violation of special condition ordering the defendant not to return to the      05/30/2018
                               United States illegally


 See Additional Violations.

    The defendant is sentenced as provided in pages 2 through 2 of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

 The defendant has not violated condition(s)                                               and is discharged as to such violation(s) condition.

     It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.


Defendant's Soc. Sec. No.: XXX-XX-None                                         April 15, 2019
                                                                               Date of Imposition of Judgment
Defendant's Date of Birth: XX/XX/1976

Defendant's Residence Address:                                                 ReservedForJudgeSignature
Nuevo Leon, Mexico
                                                                               Signature of Judge

                                                                               KEITH P. ELLISON
                                                                               UNITED STATES DISTRICT JUDGE
                                                                               Name and Title of Judge
Defendant's Mailing Address:
Nuevo Leon, Mexico                                                             ReservedForSignDate
                                                                               April 18, 2019
                                                                               Date




                                                                                                                                                BG       |   RRS
AO 245D       (Rev. 12/07) Judgment in a Criminal Case for Revocations
              Sheet 2 -- Imprisonment
                                                                                                                            Judgment -- Page 2 of 2
DEFENDANT: JULIO CESAR ROMERO-TREJO
CASE NUMBER: 5:15CR01233-001

                                                                  IMPRISONMENT

     The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
total term of 4 months, consecutive and in addition to 12 months imposed in Case No. 5:18CR00456-001, for a total of 16 months.
The defendant was advised of the right to appeal the sentence, including the right to appeal in forma pauperis, upon proper documentation.

   See Additional Imprisonment Terms.

 The court makes the following recommendations to the Bureau of Prisons:

 The defendant is remanded to the custody of the United States Marshal.
 The defendant shall surrender to the United States Marshal for this district:
   by                         a.m.  p.m. on                               .
   as notified by the United States Marshal.
 The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
   before 2 p.m. on                                                .
   as notified by the United States Marshal.
   as notified by the Probation or Pretrial Services Office.


                                                                         RETURN

I have executed this judgment as follows:




     Defendant delivered on _______________________________ to ___________________________________
at ______________________________, with a certified copy of this judgment.


                                                                                                   UNITED STATES MARSHAL


                                                                           By
                                                                                               DEPUTY UNITED STATES MARSHAL
